Title: To James Madison from George Lee Turberville, 16 June 1789
From: Turberville, George Lee
To: Madison, James


Dear SirEpping Richmond County Virga. June 16th 1789
Your Favor of the 4th. of June reached me yesterday. I am conscious that you have little leizure. I know that you have Constituents to whom communications are due—apologies for failing speedily to answer my Letters are unnescary [sic] to me—for I veiw Your friendly communications as conferring obligations which it will scarce ever be in my power to return—further than by assuring you I am sensible of the favors you confer—and that I shall ever be sollicitous to manifest that my assurances want opportunity only to demonstrate their truth.
That happy presage which was form’d on the early operation of the new system I trust will not be merely Ideal—we have all the reason in the world to be sanguine in our expectations—and in my opinion the conduct of your house will tend very much to satisfy the minds of those who were really fearful of danger to the Liberties of their fellow citizens whilst at the same time it will daunt the boldest of the wicked ones who preying upon the Virtuous Jealousies of the first discription, meant to make them the agents of confusion to the only gratification and emolument of themselves—for there are some whose Talents are best fitted to shine amidst disorder and Licentiousness—& there are others whose Circumstances, as well as their dispositions impell them to resort to Anarchy as their cheifest good. The remark, that the Idea of releif from the Payment of the Debts due to the British made some whigs in Virginia at the Commencement of the Revolution—if we judge from the Conduct of some of the Characters who owed those debts—since the Peace—will be deem’d (however dishonorable) to be true.
As far as I can discover there is a great change in the opinions of many who were deemed Antifederal since the Government has been in force even in this State—and in New York where the Citizens have immediately within their veiw the Splendour attendant on it—personally hear the wise and able arguments of the Members in the house of Representatives—and become generally acquainted with it in all its parts it is not surprizing that the Citizens shou’d discover the error or the design of those who endeavour’d to deceive them, or to argue them into an opinion—that the system was either dangerous to their Liberties or incompetent to produce the end of its institution.
The small majority in favor of Governor Clinton is to be accounted for only upon the idea that the Federal system which his Excellency had opposed was become the favorite of the People. I am sanguine enough to expect at the next session—(Notwithstanding Mr. Henry is elected) as much Zeal manifested on the federal side with a majority—as the last exhibited on the other—with this difference tho’—“That none of our transactions shall be marked by that asperity of faction that disgraced their predecessors.[”]
I have been exceedingly distressed in my Family this Spring—from the 1st. of February untill the middle of April I personally and corporally suffered und[er] the agony of a Cruel Gout & Rheumatism together, & My poor Wife was seized Early in April & continued untill within this week in a most deplorable condition—for 6 weeks her Life was dispaired of. This has prevented me from attending so much to my friends as I ought to have done and perhaps may have occasio[ned] them to think me punctilious—but thank heaven I am perfectly recovered & Mrs. Turberville I hope is in a fair way—So that it shall be my endeavor at least once a fortnight to ask you how You do—and to convince you that You are frequently thought of by Dear sir Yr. Most Affectionate & Obedt. servant
George Lee Turberville

NB. I am sorry to find the Senate governed by an attachment to the little pageantry of Titles—& their wish to receive messages from your house by two members—when their secretary was to be the bearer of information to you is of a peice with the Title business. We have it here (not author[it]atively I hope tho’) that They have resolved that the President hereafter notwithstanding temporary fo[r]bearance shall be styled “his highness the President of the U. S. and protector of our Liberties” that their body (the Vice President being called “his Excellency”) shou’d assume the designation of “Right honorable” and also the Speaker of yr. house—& that the Representatives be “honorable.” I hope for the dignity of human nature that this is false—the Arguments made use of in yr. house do honor to you—and must carry conviction to all who possess real magnanimity. Altho’ some have been malicious enough to attribute the stand made by the Representatives to envy in as much as that they were to gain Nothing by the Novel arrangement—being now stiled by each other in their debates (at least) “The honorable.” Was the senate composed altogether of Gentlemen of similar sentiments with the Virginia representation in that body—I shou’d augur ill indeed from their proceedings—one of our senators in a printed Letter hath ventured to predict Aristocratic Oppression from the Senate—and the other hath forseen (thro a mist indeed) evils from the strength and energy he supposed unwarrantably existant in the system he execrated. Thus situated it is not unreasonable to suppose—that almost in spite of their patriotism—they wou’d feel a natural bias to encrease their personal importance—Validate their former Reasonings—and demonstrate to the World their vast powers of forsight—and depth of skill in finding out by inspiration almost—the consequent effects of untried political Causes.
Upon the Subject of amendments, altho I shou’d be happy to know what are thought essential & what are likely to be adopted by Congress—I assure you I am totally unsollicitous for any. Where there is such responsibility—Where the public Voice so thoroughly pervades every department of Government—& Where age is made the qualification for Office it to me is very apparent that the interest of the Ruler & the people of the Representative & Constituent are the same. And beside when it is recollected (& it can never be forgotten) that the government originated with, & was the result of the reason & deliberation of The People—is it possible that it can ever be converted into an Oppression upon those people—for the aggrandizement & benefit of a few—without such a total depravity of manners such corruption—such pusillanimity takes possession of the people as shall fit them like the ancient Cappadocians for the exercise of Despotic government alone—and at Such a period shou’d it ever arrive (which may heaven prevent) The Constitution with all its amendments will be ineffectual to protect (us or) our posterity from the Evils which will inevitably await them.
G. L. Turberville
